Exhibit 10.1

CONSENT AND FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This CONSENT AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated
as of January 14, 2013 (this “First Amendment”) is made by and among GSI Group
Corporation, a Michigan corporation (the “Borrower”), GSI Group Inc., a company
continued and existing under the laws of the Province of New Brunswick, Canada
(“Holdings”), each of the other Guarantors party hereto, each lender party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and L/C Issuer.

The Borrower, the Lenders and the Administrative Agent are parties to that
certain Amended and Restated Credit Agreement dated as of December 27, 2012 (the
“Credit Agreement”), pursuant to which the Lenders have agreed to make certain
financial accommodations to the Borrower. The Borrower, the Lenders and
Administrative Agent wish to amend the Credit Agreement in certain respects in
connection with the New Permitted Acquisition (as defined below), all on the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

1. Definitions. Except as otherwise defined in this First Amendment, terms
defined in the Credit Agreement are used herein as defined therein.

2. Conditional Consent. Effective solely upon satisfaction of each of the
conditions precedent set forth in Section 4 below, the Administrative Agent and
the Lenders hereby consent to the consummation of that certain acquisition (the
“New Permitted Acquisition”) by Holdings of all of the equity interests of a
target (the “New Target”) previously disclosed to the Administrative Agent and
Lenders in writing. Except for the foregoing consent and the amendments to the
Credit Agreement contained in Section 3 below, nothing contained herein shall
constitute or be deemed to be a waiver of, or consent to any departure from any
other term or provision in the Credit Agreement or any other Loan Document, each
of which shall continue unmodified and in full force and effect, nor shall the
foregoing consent constitute a course of dealing among the parties; provided,
however, that if (i) any representation or warranty herein proves to be untrue
in any material respect or (ii) the Loan Parties fail to join the New Target as
a Borrower under the Credit Agreement within the timeframe set forth in
Section 6 below (subject to any extension of the applicable timeframe consented
to by the Administrative Agent in its sole discretion) and fulfill the other
conditions subsequent set forth in Section 6 below, then the consent set forth
in this Section 2 shall automatically and without further action be rendered
null and void ab initio.



--------------------------------------------------------------------------------

3. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent specified in Section 4 below, the undersigned Lenders hereby agree
that, effective as of the date hereof, the Credit Agreement shall be amended as
follows:

(a) Section 7.02 of the Credit Agreement shall be amended by amending and
restating clause (a) in its entirety as follows:

“(a) Indebtedness of Holdings or any of its Subsidiaries owed to Holdings or a
wholly-owned Subsidiary of Holdings, which Indebtedness shall (i) in the case of
Indebtedness owed to a Loan Party, constitute “Pledged Debt” under the Security
Agreement, (ii) be subordinated in rights of payment to the Obligations and
(iii) be otherwise permitted under the provisions of Section 7.03;”

(b) Section 7.03 of the Credit Agreement shall be amended by amending and
restating clause (d) in its entirety as follows:

“(d) intercompany loans and advances to Holdings; provided that such
intercompany loans and advances shall be unsecured and expressly subordinated in
right of payment to the Obligations;”

(c) Additional changes to the Credit Agreement to reflect adding the New Target
as a Co-Borrower will be required and incorporated into the Joinder and
Amendment Agreement referenced in Section 6(ii)(A) below.

4. Conditions Precedent. The consent set forth in Section 2 hereof and the
amendments to the Credit Agreement set forth in Section 3 hereof shall become
effective, as of the date hereof, upon satisfaction of the following conditions
precedent:

(a) the Borrower shall have delivered to the Administrative Agent a counterpart
of this First Amendment executed by the Borrower and each other Loan Party;

(b) the Required Lenders and the Administrative Agent shall have indicated their
consent and agreement by executing this First Amendment;

(c) the representations and warranties made by each Loan Party in Section 5
hereof are true and correct as of the date hereof;

(d) no Event of Default shall have occurred and be continuing; and

(e) the New Permitted Acquisition shall be consummated substantially
concurrently with the effectiveness of this First Amendment.

5. Representations and Warranties.

(a) The Borrower and the other Loan Parties each represents and warrants to the
Lenders that the representations and warranties of the Loan Parties contained in
Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all

 

2



--------------------------------------------------------------------------------

material respects on the date hereof, other than any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on the date hereof; provided
that (a) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date, (b) the representations and warranties contained in Sections
5.05(a) and (b) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b) of the Credit
Agreement, respectively and (c) each reference in the Credit Agreement to “this
Agreement” or the “Credit Agreement” or the like shall include reference to this
First Amendment and the Credit Agreement as amended hereby.

(b) The Borrower and the other Loan Parties each represents and warrants to the
Lenders that the New Permitted Acquisition would fulfill all requirements set
forth in Section 7.03(j) of the Credit Agreement to constitute a Permitted
Acquisition if the reference to “Borrower” in such clause (j) is deemed, solely
for purposes of this representation, to refer to Holdings.

6. Conditions Subsequent. Upon the consummation of the New Permitted Acquisition
(such date, the “New Acquisition Date”), the Borrower shall, at the Borrower’s
expense:

(i) within 10 days of the New Acquisition Date, furnish to the Administrative
Agent a description of the real and personal properties of the New Target, in
reasonable detail,

(ii) within 15 days of the New Acquisition Date, as extended by the
Administrative Agent in its sole discretion,

(A) cause the New Target to duly execute a joinder and amendment (the “Joinder
and Amendment Agreement”) to the Credit Agreement as a Borrower,

(B) cause the New Target to duly execute and deliver to the Administrative Agent
(x) if any such Person owns any Material Properties, deeds of trust, trust
deeds, deeds to secure debt, and mortgages, and (y) Security Agreement
Supplements, IP Security Agreement Supplements (only with respect to any U.S.
registrations and applications for registration of IP Rights included in the
Collateral and excluding any “intent to use” trademark or service mark
applications) (including delivery of all Pledged Interests in and of the New
Target) and other security and pledge agreements, securing payment of all the
Obligations of each such Subsidiary under the Loan Documents and constituting
Liens on all such real and personal properties,

(C) cause the New Target and each of its Domestic Subsidiaries to deliver a
certificate of an authorized officer of such Person, attaching: (a) a copy of
the articles or certificate of incorporation of such Person certified as of a
recent date by the Secretary of State of the state of organization of such
Person, together with certificates of such official attesting to the valid
existence, good standing and

 

3



--------------------------------------------------------------------------------

qualification to engage in business in such Person’s jurisdiction of
organization; (b) the bylaws or operating agreement (or equivalent such
constitutional document), as applicable, of such Person as in effect on the date
of such certification; and (c) such certificates of resolutions or other action,
incumbency and/or other certificates of Responsible Officers of each such Person
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with the Credit Agreement and the other Loan Documents to
which such Loan Party is a party or is to be a party, and

(D) deliver an updated Perfection Certificate,

(iii) within 30 days of the New Acquisition Date, cause each such Subsidiary to
take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of, and requested by, the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the deeds of trust, trust deeds, deeds to secure debt, mortgages,
Security Agreement Supplements, IP Security Agreement Supplements and security
and pledge agreements delivered pursuant to this Section 6, enforceable against
all third parties in accordance with their terms,

(iv) within 60 days of the New Acquisition Date, deliver to the Administrative
Agent, a signed copy of a favorable opinion, addressed to the Administrative
Agent and the other Secured Parties, of counsel for the Loan Parties acceptable
to the Administrative Agent as to such matters as the Administrative Agent may
reasonably request, and

(v) as promptly as practicable, deliver, upon the request of the Administrative
Agent in its sole discretion, to the Administrative Agent with respect to each
Material Property owned by the entity that is the subject of such formation or
acquisition title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such Material Property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.

For the avoidance of doubt, (i) failure to perform any obligations set forth
above by the respective dates indicated (subject to any extensions of such dates
as consented to by the Administrative Agent in its sole discretion) shall
constitute an Event of Default under the Credit Agreement, and (ii) the
obligations set forth above are in addition to, not in place of, any obligations
under Section 6.12 of the Credit Agreement with respect to the Subsidiaries of
the New Target, all of which shall be fulfilled as well.

7. Effect on Loan Documents. The Credit Agreement (as amended hereby) and the
other Loan Documents shall be and remain in full force and effect in accordance
with their terms and hereby are ratified and confirmed in all respects. Except
as expressly set forth herein the

 

4



--------------------------------------------------------------------------------

execution, delivery, and performance of this First Amendment shall not operate
as a waiver or an amendment of any right, power, or remedy of the Administrative
Agent or any Lender under the Credit Agreement or any other Loan Document, as in
effect prior to the date hereof. Each of the Loan Parties hereby ratifies and
confirms in all respects all of its obligations under the Credit Agreement (as
amended hereby) and the other Loan Documents to which it is a party.

8. No Novation; Entire Agreement. This First Amendment evidences solely the
amendment of the terms and provisions of the obligations of the Borrower and the
other Loan Parties under the Loan Documents and is not a novation or discharge
thereof. There are no other understandings, express or implied, among the
Borrower, the other Loan Parties, the Administrative Agent and the Lenders
regarding the subject matter hereof or thereof.

9. Choice of Law. This First Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

10. Counterparts; Facsimile Execution. This First Amendment may be executed in
any number of counterparts and by different parties and separate counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this First Amendment
by facsimile shall be as effective as delivery of a manually executed
counterpart of this First Amendment.

11. Construction. This First Amendment is a Loan Document. This First Amendment
and the Credit Agreement shall be construed collectively and in the event that
any term, provision or condition of any of such documents is inconsistent with
or contradictory to any term, provision or condition of any other such document,
the terms, provisions and conditions of this First Amendment shall supersede and
control the terms, provisions and conditions of the Credit Agreement. Upon and
after the effectiveness of this First Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as modified and amended hereby.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date first above written.

 

BORROWER: GSI GROUP CORPORATION By:  

/s/ Robert Buckley

Name:   Robert Buckley Title:   Chief Financial Officer HOLDINGS: GSI GROUP INC.
By:  

/s/ Robert Buckley

Name:   Robert Buckley Title:   Chief Financial Officer GUARANTORS: EXCEL
TECHNOLOGY, INC. MICROE SYSTEMS CORP. MES INTERNATIONAL INC. By:  

/s/ Robert Buckley

Name:   Robert Buckley Title:   Secretary CAMBRIDGE TECHNOLOGY, INC. CONTINUUM
ELECTRO-OPTICS, INC. PHOTO RESEARCH, INC. QUANTRONIX CORPORATION SYNRAD, INC.
By:  

/s/ Robert Buckley

Name:   Robert Buckley Title:   Assistant Secretary GSI GROUP LIMITED By:  

/s/ Robert Buckley

Name:   Robert Buckley Title:   Director

[First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Angela Larkin

Name:   Angela Larkin Title:   Assistant Vice President

 

[First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ John F. Lynch

Name:   John F. Lynch Title:   SVP

 

[First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SILICON VALLEY BANK By:  

/s/ Michael Shuhy

Name:   Michael Shuhy Title:   Vice President

 

[First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA N.A. By:  

/s/ Manuel Burgueno

Name:   Manuel Burgueno Title:   Vice President

 

[First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A. By:  

/s/ Amy LeBlanc Hackett

Name:   Amy LeBlanc Hackett Title:   SVP

 

[First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Peter M. Killea

Name:   Peter M. Killea Title:   Senior Vice President

 

[First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BROWN BROTHERS HARRIMAN & CO. By:  

/s/ Jed Hall

Name:   Jed Hall Title:   Managing Director

 

[First Amendment to Credit Agreement]